United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2066
                                    ___________

LeAnn J. Hanna,                      *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
Liberty Mutual Insurance Company,    *
                                     *      [UNPUBLISHED]
      Defendant - Appellee.          *
                                ___________

                                 Submitted: November 21, 1997
                                     Filed: January 14, 1998
                                   ___________

Before LOKEN, HEANEY, and BRIGHT, Circuit Judges.
                           ___________

PER CURIAM.

       LeAnn Hanna suffered a work-related injury in June 1992 and filed a workers
compensation claim with the Iowa Industrial Commission. After her employment was
terminated in February 1993 and her compensation benefits were terminated in October
1993, she filed this action against her former employer and its workers compensation
insurer, Liberty Mutual Insurance Company, alleging bad faith denial of insurance
benefits and retaliatory discharge. Defendants removed, and the district court1 granted


      1
      The HONORABLE MARK W. BENNETT, United States District Judge for the
Northern District of Iowa.
Liberty’s motion for summary judgment. The court dismissed Hanna’s bad faith claim
because “Hanna has produced no evidence upon which a jury could find that Liberty
Mutual lacked a reasonable basis for denying the claim” for permanent benefits. It
dismissed the discharge claim against Liberty because Hanna produced no evidence
that it had participated in the employer’s decision to discharge. Hanna then moved to
alter or amend the judgment, arguing that the court had failed to consider two “latent
issues” of first impression presented by her bad faith claim; alternatively, Hanna moved
to certify those issues to the Iowa Supreme Court. The district court denied both
motions, and Hanna appeals.

        On appeal, Hanna argues that the district court failed to address her contention
that Liberty was guilty of bad faith conduct prior to its ultimate decision to terminate
benefits in October 1993; that she presented sufficient evidence to avoid summary
judgment on her claims of bad faith benefits denial and participation in a retaliatory
discharge; and that the district court erred in denying her motions to alter or amend and
to certify questions to the Iowa Supreme Court. After careful review of the record, we
conclude that the district court’s opinion granting summary judgment did address all
issues fairly presented by Hanna’s summary judgment motion papers, and that the other
issues she raises on appeal are without merit for the reasons stated in the district court’s
Memorandum Opinion and Order dated August 27, 1996, and its orders dated January
13, 1997, and February 18, 1997. Accordingly, we affirm. See 8th Cir. Rule 47B.

       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-